IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE              FILED
                         JANUARY SESSION, 1999           March 15, 1999

                                                   Cecil W. Crowson
STATE OF TENNESSEE,  )                           Appellate Court Clerk
                                  C.C.A. NO. 01C01-9712-CR-00567
                     )
    Appellee,        )
                     )
                     )            DAVIDSON COUNTY
VS.                  )
                     )            HON. CHERYL BLACKBURN
MONROE JOE HARGROVE, )            JUDGE
                     )
    Appe llant.      )            (Disorde rly Cond uct, Res isting Arre st,
                     )            Assau lt)


               ON APPEAL FROM THE JUDGMENT OF THE
               CRIMINAL COURT OF DAVIDSON COUNTY


FOR THE APPELLANT:                FOR THE APPELLEE:

SAM WALLACE, SR.                  JOHN KNOX WALKUP
227 Se cond A venue N orth        Attorney General and Reporter
Nashville, TN 37201
                                  KAREN M. YACUZZO
                                  Assistant Attorney General
                                  425 Fifth Avenu e North
                                  Nashville, TN 37243-0493

                                  VICTOR S. JOHNSON
                                  District Attorney General

                                  SHARON BROX
                                  Assistant District Attorney General
                                  Washington Square, Suite 500
                                  222 Se cond A venue N orth
                                  Nashville, TN 37201-1469



OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                    ORDER

       The Defendant was convicted of the misdemeanor offenses of diso rderly

condu ct, evading arrest, resisting arrest, and th ree co unts o f assa ult. In this

appeal he argues that the evidence introduced against h im is insuffic ient to

support his convictions an d that he received an excessive sentenc e.           We

disagre e and a ffirm the jud gmen t of the trial cou rt.



       Following an evening of drinking b eer and shooting pool, the D efenda nt,

along with his wife and other parties, arrived a t a W affle H ouse restau rant in

Nash ville at about 4:00 a.m. to have breakfast. Some sort of an altercation took

place at this Waffle House, and the police were summoned. When the police

arrived, the De fenda nt and his party were on their way to a second Waffle House

restaura nt. The police went to the second Waffle House restaurant where they

found the Defendant and his companions. One of the officers testified that the

employees of the second Waffle House restaurant told the police that the

Defe ndan t’s grou p was caus ing trou ble and that they wanted them to leave the

restaura nt.



       All of the charges against the Defendant arose from the efforts of four or

more police officers to persuade the Defendant a nd his group to leave and the

subsequent efforts of the police to arrest the Defen dant for d isorderly co nduct.

According to the testimony of the police officers, the Defendant struck them,

yelled at them, threatened them in an aggressive manner, fought them, ran from

them, and eve ntually had to be forcefully thrown to the ground and handcuffed




                                           -2-
in order to effectu ate his arrest.       T he tes timon y of the D efend ant an d his

witnesses contra dicted the tes timon y of the p olice o fficers o n alm ost eve ry deta il.



       The Defendant argues that the evidence presented at trial is insufficien t to

support his con victions . He ar gues that the evidence is “pure and simple” that

the incident was pro voked by the p olice officers who are given “special treatment

by the W affle House R estaurants inso far as paying for food and so forth.” W e

believe that the testimony of the police officers establishes the elements of the

offenses of whic h the D efend ant wa s con victed. T he on ly real issue concerns the

credibility of the witnesses. The trier of fact resolved the issues in favor of the

State an d this Co urt may n ot reweig h or reeva luate the e vidence .



       The trial judge sentenced the Defendant to eleven months and twenty-nine

days in the county jail for the evading arrest conviction and for eac h of the assa ult

convictions. She s enten ced th e Def enda nt to six months for resisting arrest and

to thirty days for disorderly conduct. Two of the sentences for eleven months and

twenty-nine days were ordered served consecutive to each other, which provided

an effective sentence of approximately two years. In senten cing the D efenda nt,

the trial judge noted the Defendant’s extensive record of crim inal ac tivity, his

attitude, and the circumstances of the offense. The Defendant’s prior record of

convictions includes three convictions for aggravated assault, one conviction for

evading arrest, one conviction for DUI, and one conviction for disorde rly condu ct.

The presentence report lists twenty-two additional charges which were either

dismissed or for which the disposition is unknown. At the time of sentencing, the

Defendant had a “domestic charge” pending against him. At the sentencing

hearing, the Defendant insisted that he was innocent of the crimes for which he

had been convicted and said he was not guilty “in [his] own heart.”


                                            -3-
      W e conclude that the evidence presented is sufficient to support the finding

by the trier of fact of guilt beyo nd a rea sonab le doub t. We further conclude that

no error of law requiring a reversal of the judgment is apparent on the record.

Based upon a thorough reading of the record, the briefs of the parties, and the

law governing the issues presented for review, the judgment of the trial c ourt is

affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                         -4-